DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 16 is/are objected to because of the following informalities:
At line 6 of claim 16, “of the cam’s outer perimeter” should be replaced with “of an outer perimeter of the cam”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1, 16 and 20, the terminologies “first location” and “second location” and “first position” and “second position” appear to be mixed and in a manner causing an indefinite issue.  Specifically, the cam is rotated or actuated from the first to the second “position(s)” which moves the seat belt webbing from the first to the second “location(s)”, in combination with the cable being secured to the cam and the end of the 
For the purposes of examination, the terms “position” and “location” will be taken as general areas or regions which may overlap to a large extent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US Patent 5,195,694).
In regards to claim(s) 20, Watanabe et al. discloses a seat belt pretensioner for a motor vehicle, the seat belt pretensioner comprising:
a seatbelt webbing including a termination end (Reference is made to Figure 1);

a cam (at least 30) that rotates about a pivot point, the cam defining a radius and an outer perimeter, wherein the radius is measured from the pivot point and the outer perimeter of the cam is irregularly shaped (Reference is made to Figures 2, 4 and 6), and wherein a length of the radius of the cam varies around the outer perimeter of the cam (Reference is made to Figures 2, 4 and 6), and wherein the cam is actuated from a first position to a second position to apply a pretension to the seat belt webbing by moving the termination end of the seat belt webbing from a first location to a second location, and wherein a vertical height measured from the termination end of the seat belt webbing is reduced as the cam rotates from the first position to the second position (Examiner notes that “a vertical height measured from the termination end…is reduced” is met as a portion of the webbing is taken up and as such a section of the webbing’s vertical height measured from the termination end of the seat belt webbing is reduced); and,
a cable (48) with a first end and a second end, a section of the cable positioned about the cam with a temporary fixation member (caulking) securing the cable to the cam (Reference is made to Column 3, lines 63-68);
an attachment mechanism (unillustrated take-up shaft) that couples a termination end of a seat belt webbing to the first end of the cable; and

wherein upon deployment, the cable is pulled and the cam guides the first end of the cable from a first location to a second location as the temporary fixation member detaches from the cam (Reference is made to Figures 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Watanabe et al. (US Patent 5,634,690) or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe et al. (US Patent 5,634,690) in view of Watanabe et al. (US Patent 5,195,694).
In regards to claim(s) 1-7 and 9-15, Watanabe et al. discloses the claimed limitations including a seat belt pretensioner (10) for a motor vehicle, the seat belt pretensioner comprising:
a seatbelt webbing including a termination end (portion of seatbelt which would be in the latch portion to be inserted into the buckle 22; this portion may be said to be a termination end on the side opposed to the typical spool and anchor end points of the standard 3 point seatbelt harness);

a cam (32) that rotates about a pivot point, the cam defining a radius and an outer perimeter, wherein the radius is measured from the pivot point and the outer perimeter of the cam is irregularly shaped, and wherein a length of the radius of the cam varies around the outer perimeter of the cam (Reference is made to Figures 1-2, where it can be seen that the outer surface of (32) varies along the paths (34,36) for both cables (26,38)), and wherein the cam is actuated from a first position to a second position to apply a pretension to the seat belt webbing by moving the termination end of the seat belt webbing from a first location to a second location, and wherein a vertical height measured from the termination end of the seat belt webbing is reduced as the cam rotates from the first position to the second position (Reference is made to Figures 1-2); and,
a cable (26 or 38) with a first end and a second end, a section of the cable positioned on an outer portion of the cam (Reference is made to Figures 1-3);
wherein upon deployment the cam rotates and guides the first end from the first location to the second location (Reference is made to Figures 1-2);
wherein the cam includes a receptacle for the cable (Reference is made to Figure 3; paths 34,36 and spaces for 30,40);
wherein the receptacle is at least one of a set of opposed tabs forming a cable routing path and a slot (Reference is made to Figure 3; 34 including space for 30,36 including space for 40);

wherein the attachment mechanism (at least 30) attaches to the cam in at least one of a) directly to the cam and b) via a geometric interface (Examiner notes that this is a broadly recited term that does not appear to have any art recognized structure and while recited in the specification is not given a specific definition or requirement) between the cam and the attachment mechanism;
wherein the attachment of the first end of the cable to the cam includes at least one of a) a slot (34 between 62s) through which the cable passes and b) a crimp at the interface between the first end of the cable and the cam;
wherein the attachment mechanism attaches the termination end of the seat belt webbing to the first end of the cable (does not require a direct connection);
wherein the attachment mechanism at least partially includes of a fastener where at least one of fastener attachment torque and fastener crimp force or pressure is monitored during assembly to assure a desired attachment to the termination end of the seat belt webbing (Examiner notes that the prior art is assumed to be operable as such the connecting pieces would be able to remain fastened throughout the apparatus’ use.  Examiner further notes that monitoring an assembling step is not germane to the issue of patentability of an apparatus as it does not add to the structural limitations);

wherein an attachment mechanism contains a mechanically separable joint so that an assembly is configured to be assembled and taken apart for service;
further comprising at least one of a motor that pulls a second end of the cable and a pyrotechnic device that propels a slug attached to the second end of the cable upon the deployment;
further comprising a cover (12) positioned over the seat belt pretensioner;
wherein the cover includes at least one of a slot and deformable bezel (opening towards 22 in 16) that enables access to a termination end of a seat belt webbing (Reference is made to Figures 1 and 2 where it can clearly be seen that the buckle is subsumed/deforms into the guide portion upon retraction).
wherein the cam has a shape that minimizes a vertical height of the seat belt pretensioner in an undeployed state and maximizes the amount of seat belt webbing movement in a deployed state (Reference is made to Figures 1-3 and Column 1, line 51 - Column 2, line 5 and Column 4, lines 6-15).

In regards to claim(s) 16-19, Watanabe et al. discloses the claimed limitations including a seat belt pretensioner (10) for a motor vehicle, the seat belt pretensioner comprising:
a seatbelt webbing including a termination end (portion of seatbelt which would be in the latch portion to be inserted into the buckle 22; this portion may be said to be a 
a seat belt guide (latch) defining an opening, wherein the seat belt webbing extends through the opening in the seatbelt guide;
a cam (32) that rotates, the cam including a receptacle (34 and/or 36) over a portion of an outer perimeter of the cam (Reference is made to Figures 1-3), a pivot point, and a radius, wherein the radius is measured from the pivot point and the outer perimeter of the cam is irregularly shaped, and wherein a length of the radius of the cam varies around the outer perimeter of the cam (Reference is made to Figures 1-2, where it can be seen that the outer surface of (32) varies along the paths (34,36) for both cables (26,38)), and wherein the cam is actuated from a first position to a second position to apply a pretension to the seat belt webbing by moving the termination end of the seat belt webbing from a first location to a second location, and wherein a vertical height measured from the termination end of the seat belt webbing is reduced as the cam rotates from the first position to the second position (Reference is made to Figures 1-2); and,
a cable (38) with a first end and a second end, a section of the cable positioned in the receptacle; and
a device (drive source) which includes at least one of a pyrotechnic device (54) and a motor that pulls the cable upon receipt of a deployment signal (50), wherein upon deployment the cable is pulled, the cam rotates and guides the first end from a first location to a second location (Reference is made to Figures 1-2);

wherein the attachment mechanism attaches to the cam in at least one of a) directly to the cam wherein the first end of the cable is attached to the cam and b) via a geometric interface between the cam and the attachment mechanism (via 30);
wherein the attachment mechanism attaches the termination end of the seat belt webbing to the first end of the cable (does not recite a direct connection).

Alternatively, should it be persuasively argued that the buckle and tongue region/anchor point may not be considered to comprise a termination end of the seat belt webbing, Watanabe et al. (‘694) discloses that it is known to provide a pretensioner at an alternative anchor point of the old and well known three-point anchor seatbelt system.
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the location of the pretensioner of Watanabe et al. (‘690) in view of the teachings of Watanabe et al. (‘694), since it has been held that rearranging parts of an invention involves only routine skill in the art and since the two positions are known alternative locations for positioning a seatbelt pretensioner and as such would have been obvious alternative locations.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Patent 5,634,690) in view of Lane, Jr. (US Publication 2012/0119478).
In regards to claim(s) 8, Watanabe et al. discloses the claimed limitations including a cable with an end connecting piece, yet excluding explicitly reciting that the connecting piece is a crimp.
Lane, Jr. discloses that cable stops may be secured to the cable by crimping or any other suitable means (Reference is made to Paragraph 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the connecting piece of Watanabe et al. in view of the teachings of Lane, Jr. to include a crimp cable stop since they are old and well known securing means for cable ends and it would have been obvious to try as they are a suitable means of connection recognized in the art and by the prior art.
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.
The newly added limitations have been fully addressed above.
The outer perimeter of the cam of Watanabe et al. (‘690) is irregularly shaped as can be seen in the figures and would constitute a shape which qualifies as a cam.  A vertical height taken along the direction indicated by L2 would clearly be reduced.
The remaining arguments all rely on the same points, as such they are not found to be further persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616